Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, Line 1 recites the limitation "wherein receptacle". It appears that the article identifier, "the", was mistakenly left out.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 12, 18-19, 22-24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hopper et al (US 9,845,654).
Hopper et al (US 9,845,654) discloses:1. (Original) A wellhead load relief device for reducing riser system induced load effects on a subsea wellhead, the wellhead load relief device comprising: 
a receptacle (601) for receiving well control equipment (301, 401, 701), wherein the receptacle has an open top to permit the well control equipment to be received in the receptacle; and 
an adjustable support mechanism (601a, 601b, 601c, 605a, 605b, 607b)  for rigidly supporting the well control equipment received in the receptacle wherein the adjustable support mechanism is located within the receptacle of the wellhead load relief device and wherein the adjustable support mechanism has a lateral extent that is adjustable relative to the receptacle, and 
wherein the wellhead load relief device is for providing a load path for forces exerted on the well control equipment to the seabed without going via the subsea wellhead. (Figure 3) 
2. (Original) A wellhead load relief device according to claim 1, wherein the adjustable support mechanism is adjustable (605b) to change the minimum inner dimension of the receptacle.  
3. (Currently Amended) A wellhead load relief device according to claim 1, wherein the adjustable support mechanism comprises adjustable support elements, and the adjustable support elements comprise beams. (Elements 605b and 607b fit the common definition of "beam" such that they are long, sturdy and span an opening.)
5. (Currently Amended) A wellhead load relief device according to claim 3, wherein each adjustable support element is opposite another support element, and the adjustable support elements are provided at or towards the corners of the receptacle.  (Figure 2a best illustrates such an opposing support element configuration.)
9. (Currently Amended) A wellhead load relief device according to claim 1, wherein the wellhead load relief device comprises a plurality of connectors (603e, Figure 2b) for latching the wellhead load relief device to a foundation, and wherein the connectors are attached to the receptacle near the bottom of the receptacle.  (Column 5, Lines 31-38 discusses wherein 603 comprises a latch for such a connection.)
12. (Currently Amended) A wellhead load relief device according to claim 1, wherein the receptacle has an adjustable height.  (Relative distances may be changed depending on how deeply into the seabed the footings are anchored.)
18. (Currently Amended) A subsea wellhead assembly, the assembly comprising: 
the wellhead load relief device according t
claim 1; 
a subsea wellhead (201); and 
well control equipment (401, 301, 701, etc) attached to the subsea wellhead and located within the receptacle, wherein the adjustable support mechanism supports the well control equipment within the receptacle.  (Figure 3)
19. (Currently Amended) A subsea wellhead assembly according to claim 18, wherein the assembly comprises a foundation (603) that is connected to the seabed, and the wellhead load relief device is connected to the foundation.  (Figure 3)
22. (Currently Amended) A subsea wellhead assembly according to claim 18, wherein the well control equipment is a blowout preventer (BOP).  (301 is a BOP)
23. (Currently Amended) A method of installing a subsea wellhead assembly, the method comprising: 
providing a wellhead load relief device according to claim 1; 
connecting the wellhead load relief device to the seabed (Figure 2A); 
locating well control equipment within the receptacle (As shown in Figure 2A); 
attaching the well control equipment to a subsea wellhead (201); and 
adjusting the adjustable support mechanism (the spring loaded elements 605b fit this requirement of adjustability) until it supports the well control equipment within the receptacle.  
24. (Original) A method of installing a subsea wellhead assembly according to claim 23, wherein adjusting the adjustable support mechanism comprises adjusting the elevation of the adjustable support mechanism relative to the well control equipment and adjusting the lateral position of the adjustable support mechanism.  (Column 5, Lines 39-53: "With respect to the subsea component 501, the movement of the structural support 601 may be longitudinal (i.e. along the Z axis), lateral (i.e. normal to the Z axis), or rotational (i.e. about the Z axis), or any combination of these.")
28. (Currently Amended) The system of Hopper is capable of performing a method of uninstalling well control equipment, as the steps have already been shown in the installation process, the method comprising: 
providing a subsea wellhead assembly comprising a wellhead, well control equipment mounted on the first wellhead; and 
a wellhead load relief device according to claim 1, wherein the wellhead load relief device is connected to the seabed; 
disconnecting the wellhead load relief device from the seabed; 
disconnecting the well control equipment from the wellhead; and 
retrieving the well control equipment to the surface; and 
retrieving the wellhead load relief device to the surface.  
29. (Currently Amended) The system of Hopper is capable of performing the method of uninstalling well control equipment according to claim 28, wherein the well control equipment is retrieved to the surface separately to the wellhead load relief device, or wherein the well control equipment is retrieved to the surface together with the wellhead load relief device.  

Allowable Subject Matter
Claims 7, 13, 16, 21 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679